Citation Nr: 0611068	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of 
epididymitis, to include sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in July 2002, 
and the RO issued a statement of the case (SOC) in October 
2003. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2003.

In March 2005, the Board remanded the issue on appeal to the 
RO for additional development.  After accomplishing some of 
the actions requested (as noted below), the RO returned the 
matter to the Board.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on this claim.

As indicated above, in March 2005, the Board remanded this 
matter to the RO, in part, for a VA examination.  The Board 
points out that the remand noted an October 2003 request for 
a VA examination by the RO, but that it appeared that no such 
examination was conducted.  The remand specifically requested 
that the RO arrange for the veteran to undergo  VA 
examination by a genitourinary specialist to determine 
whether the veteran had any current residuals, to include 
sterility, resulting from an in service genitourinary 
infection and/or epididymitis.  A review of the claims file 
reveals that in accordance with the March 2005 remand, a VA 
examination was requested by the RO in April 2005; again, 
however, no examination report is of record documenting that 
the examination took place. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As correctly pointed out 
by the veteran's representative in the March 2006 post-remand 
brief, since the directives of the March 2005 remand were not 
followed, appellate review, at this juncture, is not 
appropriate; rather, the claim for service connection for 
residuals of epididymitis, to include sterility, must again 
be remanded to the RO to accomplish the previously requested 
genitourinary examination. Id.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination (s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo a VA 
examination, the RO must obtain and associate with the claims 
file all pertinent, outstanding VA medical records.  The 
record reflects that the veteran has received treatment from 
the VA Medical Center (VAMC) in Washington, DC, and includes 
treatment records from that facility up to September 2002.  
The Board points out that records generated by VA facilities 
that may have an impact on the adjudication of a  claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2  
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file any additional pertinent 
medical records from the Washington VAMC, from September 2002 
to the present time. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  The RO should also ensure that its letter meets 
the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards notice pertinent to the 
five elements of a claim for service connection, as 
appropriate.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington, D.C. VAMC all outstanding 
medical records, particularly, any 
pertaining to evaluation and/or treatment 
of the genitourinary system, from  
September 2002 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should also ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as regards notice pertinent to 
the five elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA genitourinary examination, by a 
physician, at an appropriate VA medical 
facility. The entire claims file must be 
made available to the physician 
designated to examine the veteran, to 
include a copy of this REMAND,  and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all current genitourinary 
disability(ies), to include sterility.  
With respect to each diagnosed 
disability, the examiner should opine, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include the symptoms 
and diagnosis noted in the veteran's 
service medical records.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC)that includes citation 
to and discussion of additional evidence 
and legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

